                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     ASIA VITAL COMPONENTS CO., LTD.,                     Case No. 16-cv-07160-JST (RMI)
                                   9                      Plaintiff,
                                                                                              ORDER ON DISCOVERY LETTER
                                  10              v.                                          BRIEF
                                  11     ASETEK DANMARK A/S,                                  Re: Dkt. No. 196
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is a Joint Discovery Letter Brief (Doc. 196) in which Asetek Danmark

                                  15   A/S (“Asetek”) requests that the court strike 21 deposition errata submitted by Asia Vital

                                  16   Components Co., LTD. (“AVC”). The matter came on for hearing on January 4, 2019. For the

                                  17   reasons that follow, the court will grant Asetek’s request.

                                  18           AVC submitted several errata sheets following the depositions of Dr. Chiang, Mr. Huang,

                                  19   and Mr. Lin. Asetek seeks to strike only 21 of the changes made in the errata sheets based on

                                  20   Asetek’s allegations that the 21 changes are substantive and contradictory in nature. Asetek argues

                                  21   that the changes, which for example would change the answer to a question from “Yes,” to “No.

                                  22   ‘Yes’ was referring to AVC America,” were made “to change sworn testimony that AVC provides

                                  23   assistance to its customers in the United States, and thereby limit AVC’s infringement liabilities.”

                                  24   (Doc. 196) at 1.

                                  25           AVC counters by arguing that “[b]ecause those portions of the deposition have not been

                                  26   submitted to the Court as part of the record for any motion and the deadline for dispositive motions has

                                  27   passed, simply put, ‘there is nothing to strike.’” Id. at 196 (quoting Torres v. Mercer Canyons, Inc.,

                                  28   2015 WL 12868078 *1 (E.D. Wash. 2015)). AVC does admit however that at least one of the proposed
                                   1   changes, labeled Huang, 107:8, was cited by Asetek in their motion for summary judgment, but argues

                                   2   that the change does not contradict the deposition testimony and instead, clarifies it. Id.

                                   3           “Rule [30(e)] cannot be interpreted to allow one to alter what was said under oath. If that were

                                   4   the case, one could merely answer the questions with no thought at all then return home and plan artful

                                   5   responses. Depositions differ from interrogatories in that regard. A deposition is not a take home

                                   6   examination.” Hambleton Bros. Lumber Co. v. Balkin Enterprises, Inc., 397 F.3d 1217, 1225 (9th Cir.

                                   7   2005). “[AVC] argues that Hambleton should be construed narrowly and applied only in the summary

                                   8   judgment context, where substantive changes to a deposition transcript might be used as a “sham” to

                                   9   create an issue of fact.” Teleshuttle Techs. LLC v. Microsoft Corp., No. C04-02927 JW(HRL), 2005

                                  10   WL 3259992, at *2 (N.D. Cal. Nov. 29, 2005). “But ‘[e]ven where changes to a deposition transcript

                                  11   are not used as a sham to create an issue of fact [in the context of a motion for summary judgment],

                                  12   Rule 30(e) may only be used for corrective, and not contradictory, changes.’” Lee v. The Pep Boys-
Northern District of California
 United States District Court




                                  13   Manny Moe & Jack of California, No. 12-CV-05064-JSC, 2015 WL 6471186, at *2 (N.D. Cal. Oct.

                                  14   27, 2015) (quoting Lewis v. The CCPOA Ben. Trust Fund, No. C-08-03228-VRW (DMR), 2010 WL

                                  15   3398521, at *3 (N.D. Cal. Aug. 27, 2010).

                                  16           The question then becomes whether the changes are contradictory and should be stricken. The

                                  17   court finds that they are. Some are more obvious, such as the change from “yes” to “no,” “i.e., the

                                  18   ‘paradigmatic example’ of contradiction.” The Pep Boys, 2015 WL 6471186, at *2. While others, with

                                  19   a slight change in a name (changing all mentions of “AVC’s Freemont” to “AVC America Freemont”)

                                  20   or a change from “shipped” to “sold,” or “ship” to “sell,” or simply a deletion of any answer, appear to

                                  21   support Asetek’s assertions that the changes were made “to limit AVC’s exposure in the United States

                                  22   by, for example, presenting AVC’s offices in Fremont as belonging to a separate entity—“AVC

                                  23   America,” altering customer names, shipping location (from U.S. to Hong Kong), and the names of the

                                  24   products sold in the U.S., and changing “shipped” to “sold” so that AVC can attempt to escape liability

                                  25   due to importation of the accused AVC products into the U.S.” (Doc. 196) at 2. Regardless of AVC’s

                                  26   intent, the changes are indeed contradictory.

                                  27   //

                                  28   //
                                                                                            2
                                   1          Accordingly, the Motion to Strike the 21 entries in the errata sheets as identified in the Letter

                                   2   Brief is GRANTED.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 10, 2019

                                   5

                                   6
                                                                                                       ROBERT M. ILLMAN
                                   7                                                                   United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
